DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification states that the mounting and the position aid are both reference number 5.  However the drawings have the mounting as reference number 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunecker (DE 202012007908) in view of CN 204505047.
Grunecker teaches a one-piece cleaning device with a base body that has a first and second leg (4, 6).  The free end of the first leg comprises a cone (56) with an opening.  The free end of the second leg has a mounting for an interdental brush (40) that is guidable through the opening of the first leg.  
Grunecker teaches all the essential elements of the claimed invention however fails to teach an elastic restoring element between the legs.  CN ‘047 teaches an elastic joint (2) between two legs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grunecker with an elastic joint as taught by CN ‘047 to allow for the legs easier to separate upon releasing force on the legs.  
With regards to claim 2, CN ’047 teaches that the elastic joint rests against the first leg and the second leg in such a way that an intermediate space between the legs is completely filled (figure 1).
With regards to claim 3, the intermediate space of Grunecker between the legs has a constriction area (figure 3; above eyelet opening) that widens before and after the constriction area.
With regards to claim 4, the combination of Grunecker and ‘047 would place the elastic joint between the legs at the eyelet portion and extend beyond the constriction so that it would function in the manner as expected to press the legs outward without force.
With regards to claim 5-6 and 19, CN ‘047 fails to teach that the elastic joint is made of a soft elastic plastic such as a thermoplastic elastomer or a silicone, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a thermoplastic elastomer or silicone, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  Further, if the same material is being used, it is expected that it would have the same material properties.  Thus, is the material was modified to be as what is described in claim 5, then the Shore hardness would fall within the claimed range as in claim 6.  
With regards to claim 7, the elastic element is detachably situated between the legs.  Anything is considered to be detachable at least once.
With regards to claim 8, the elastic restoring element would be fixed to the legs via friction fit between the surface of the legs and the outer surface of the elastic joint.   
With regards to claim 9, the elastic restoring element is formed in a one piece via injection molding.   This is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regards to claim 10, the base body has an inlet (26) opening that is a groove that opens into the intermediate space between the legs.
With regards to claim 11, the body has a rod shaped handle area (2).
With regards to claim 14, Grunecker teaches a method for making a one-piece cleaning device via injection molding with a base body that has a first and second leg (4, 6).  The free end of the first leg comprises a cone (56) with an opening.  The free end of the second leg has a mounting for an interdental brush (40) that is guidable through the opening of the first leg.  
Grunecker teaches all the essential elements of the claimed invention however fails to teach an elastic restoring element between the legs.  CN ‘047 teaches an elastic joint (2) between two legs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grunecker with an elastic joint as taught by CN ‘047 to allow for the legs easier to separate upon releasing force on the legs.  
With regards to claim 15, the elastic joint is detachable situated between the legs.  Anything is considered to be detachable at least once.
With regards to claim 16, the combination of Grunecker and CN ‘047 would create a multicomponent injection molding process since the body would be molded in one process and the elastic joint would be molded in a second process.  
With regards to claim 18, the body is injection molded.
  Allowable Subject Matter
Claims 12-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 includes the limitation of a reinforcement element and claim 17 includes the limitation that a material for the elastic restoring element is injected through an inlet opening into the intermediate space.  The prior art fails to teach these limitations in combination with the limitations in the preceding claims and therefore as indicated as allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723